PER CURIAM.
Appellant was convicted of two separate offenses, which were (1) possession and sale of heroin and (2) conspiracy to sell a controlled substance. On the first offense, appellant was sentenced to incarceration for a year and a day and then to be on probation for the remainder of the fifteen years. On the second offense appellant was given five years on probation. The court revoked appellant’s probation because of violation and imposed a single term of five years.
We affirm the revocation but vacate the sentence imposed because a general sentence is impermissible. Dorfman v. State, 351 So.2d 954 (Fla.1977); Worth v. State, 380 So.2d 553 (Fla. 2d DCA 1980). We also affirm his conviction for possession of heroin which was the cause of the revocation of his probation.
We vacate the sentence and remand for the trial court to impose an appropriate sentence.
SCHEB, C. J., and BOARDMAN and OTT, JJ., concur.